Citation Nr: 0534069	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service connected status 
post anterior cruciate ligament repair, left knee.

2.  Entitlement to an increased evaluation for chronic 
traumatic fasciitis and degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament repair, left knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA), Reno, Nevada, regional office (RO).  

The veteran and his wife presented testimony before the 
undersigned Veterans Law Judge at a hearing in Reno, Nevada, 
in January 2005.  A transcript of that hearing is of record.

The August 2001 rating action also confirmed a 20 percent 
rating for cervical strain with degenerative disc disease.  
The veteran filed a notice of disagreement and that matter 
was a subject of an April 2003 statement of the case and 
March 2005 supplemental statement of the case.  However, the 
veteran has not filed a substantive appeal on this matter and 
it is not ripe for appellate review.  See 38 C.F.R. § 20.200 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he currently has a right knee 
disability that was caused or worsened by his service 
connected left knee disability.  The medical record indicates 
that he underwent right knee arthroscopy in August 2002, and 
degenerative joint disease of the right knee has been noted 
by X-rays.  The veteran has not been provided with a VA 
examination with an etiology opinion regarding his current 
right knee disability.

The most recent VA outpatient records of the veteran obtained 
by the RO from the Reno, Nevada, VAMC are dated in October 
2004.  Records of treatment since that date should be 
obtained.  

The veteran also contends that his service connected low back 
disability merits a higher evaluation.  New regulations with 
respect to rating diseases and injuries of the spine became 
effective September 26, 2003.  See 38 C.F.R. § 4.71a (2005).  
While the RO's March 2005 supplemental statement of the case 
referenced some of the new criteria, the veteran has not been 
provided with the current laws and regulations governing 
evaluation of the spine.  This should be accomplished.  
Additionally, as the veteran contends that he has missed a 
lot of work due to his service-connected intervertebral disc 
syndrome.  The RO should contact his employer to request 
earnings and leave information that may document his missed 
time from work.

Finally, the RO most recently issued a supplemental statement 
of the case in March 2005.  Subsequent to this date, 
additional pertinent evidence was added to the claims folder 
in the form of outpatient records dated from May to July 
2005.  The veteran has not submitted a waiver of RO 
jurisdiction.  Thus, on remand, the RO should consider the 
newly submitted evidence and address it in the supplemental 
statement of the case.  See 38 C.F.R. § 20.1304 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
treatment of the veteran since October 
2004 from the VAMC in Reno, Nevada.  All 
records obtained should be associated with 
the claims folder. 

2.  The RO should contact the veteran's 
employer, the U.S. Postal Service, and ask 
that it provide earnings and leave 
information for the veteran from 2002 to 
date.  All records obtained should be 
associated with the claims folder.

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the extent and etiology of any current 
right knee disability.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.  

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed right knee disability 
is related to, caused by, or chronically 
worsened by the veteran's service-
connected left knee disability.  If 
chronically worsened, the examiner must 
specify what measurable increase in right 
knee disability is attributable to the 
service- connected left knee disability.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report. A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

4.  The RO should issue a supplemental 
statement of the case regarding the issues 
on appeal; this should include 
consideration of the evidence obtained 
pursuant to the above development, as well 
as the evidence submitted by the veteran 
to the Board in August 2005.  With respect 
to the rating of the veteran's service 
connected low back disability, the RO 
should address the spinal rating criteria 
in effect both before and after the 
amendments to the rating schedule which 
became effective on September 26, 2003, as 
appropriate.  The veteran should 
specifically be provided with the current 
criteria.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

